Exhibit 10.1

PROFESSIONAL SERVICES AGREEMENT

This Professional Services Agreement is made and entered into effective as of
April 1, 2006 by and between Lockheed Martin Corporation, a Maryland
corporation, located at 6801 Rockledge Drive, Bethesda, Maryland 20817
(hereinafter “LMC”) and Anthony Gerard Van Schaick located at 11622 Highland
Farm Road, Potomac, MD 20854 (hereinafter “CONTRACTOR”).

WITNESSED:

That in consideration of the promises and mutual obligations hereinafter set
forth, the parties hereto agree as follows:

 

1. SERVICES BY CONTRACTOR

 

  A. In order to facilitate an orderly transition of management within the LMC
Treasury and Finance departments, CONTRACTOR shall provide historical background
information, factual and management assistance, guidance and services, and
perform special projects for the Senior Vice President Finance and the Vice
President and Treasurer on matters involving the department on an as needed, on
call basis.

 

  B. CONTRACTOR’S primary contact with LMC shall be Meg VanDeWeghe, Senior Vice
President Finance, referred to hereinafter as the Agreement Monitor.

 

2. TERM

The term of this Agreement shall commence on April 1, 2006 and end on March 31,
2007.

 

3. COMPENSATION FOR SERVICES

 

  A. CONTRACTOR shall be compensated for the Services to be performed hereunder
by payment of $100,000 for the term of the Agreement, with the first payment of
$55,000 being made in April 2006. Each subsequent quarterly payment of $15,000
will be made within the first 2 weeks of the start of the quarter. This amount
represents payment for Services rendered, if any, by CONTRACTOR under this
Agreement. CONTRACTOR shall provide up to 50 days of consulting work per year
for one year (from April 1, 2006 to March 31, 2007). Days worked in excess of
50 per year will be compensated at $2,000 per day.

 

  B. With prior approval of the Agreement Monitor, LMC shall reimburse
CONTRACTOR for reasonable and actual travel expenses (at locations other than
CONTRACTOR’S office), including expenditures for hotels, meals, first class air
or rail fare, taxis, car rental, mileage for use of personal automobile, parking
and toll fees, telephone, and incidentals.

 

  C. CONTRACTOR acknowledges that the retainer will be taxable income to him and
will be reported as such by LMC to the IRS.

 

4. PAYMENT AND INVOICE

 

  A.

CONTRACTOR’S invoice shall identify the Services performed during the period
covered by such invoice and be forwarded to: Lockheed Martin Corporation, 6801
Rockledge Drive, Bethesda, MD 20817, Attn: Meg VanDeWeghe. Invoices should be
issued on at least a quarterly basis notwithstanding the fact that the services
may have already been

 

1



--------------------------------------------------------------------------------

 

paid for by virtue of the quarterly retainers paid pursuant to paragraph 3.A.
Each invoice should sufficiently describe the Services rendered during the
period covered by the invoice, the days of performance, and the total number of
days worked to date under this Agreement. With each invoice, CONTRACTOR must
submit an “Activity Report”, Form No. CS-10-3 (Blank Copy attached hereto), for
the period covered by the invoice.

 

  B. In the event sums are due for the days worked in excess of 50 days per
year, LMC agrees to make payment within 30 days of receipt and approval of a
proper invoice reflecting these Services. For invoices claiming reimbursement
for expenses, CONTRACTOR is required to attach original receipts (for expenses
exceeding $75.00) for such expenditures in a form satisfactory to LMC. If
original receipts are not furnished, CONTRACTOR payment shall be subject to
Federal, state, or local taxes.

 

5. INDEPENDENT CONTRACTOR RELATIONSHIP

CONTRACTOR is an independent contractor in all its operations and activities
hereunder. CONTRACTOR and LMC agree that CONTRACTOR will render Services
according to CONTRACTOR’S own methods and is subject to LMC’s control only with
regard to the CONTRACTOR’S final product or result. LMC shall not exercise
direct control or supervision over the means that CONTRACTOR uses to accomplish
CONTRACTOR’S work. The Parties understand and agree that CONTRACTOR is not an
employee of LMC.

 

6. CONFLICT OF INTEREST

 

  A. CONTRACTOR shall not engage in any activity which presents a conflict of
interest in the line of his relationship with LMC.

 

  B. CONTRACTOR hereby acknowledges receipt of a copy of the LMC Code of Ethics
and Business Conduct and, by executing this Agreement, CONTRACTOR agrees that
CONTRACTOR will strictly comply with the provisions of the Code in the
performance of the Services hereunder.

 

7. NON-DISCLOSURE OF PROPRIETARY OR CONFIDENTIAL INFORMATION

 

  A. CONTRACTOR agrees not to disclose to others, either during or subsequent to
the term of this Agreement, any LMC information, knowledge, or data which
CONTRACTOR may receive, or have access to, or which may otherwise be disclosed
to CONTRACTOR, proprietary or confidential information as further defined
herein. “Proprietary or Confidential Information” as used herein means any
information of LMC or of others which has come into the LMC’s or CONTRACTOR’S
possession, custody or knowledge in the course of performing services under this
Agreement that has independent economic value as a result of its not being
generally known to the public and is the subject of reasonable means to preserve
the confidentiality of the information. Proprietary or Confidential Information
includes (without limitation) information, whether written or otherwise,
regarding LMC’s earnings, expenses, marketing information, cost estimates,
forecasts, bid and proposal data, financial data, trade secrets, products,
procedures, inventions, systems or designs, manufacturing or research processes,
material sources, equipment sources, customers and prospective customers,
business plans, strategies, buying practices and procedures, prospective and
executed contracts and other business arrangements or business prospects, except
to the extent such information become readily available to the general public
lawfully and without breach of a confidential, contractual, or fiduciary duty.
CONTRACTOR acknowledges and agrees that he has a continuing obligation to not
use or disclose Proprietary or Confidential Information.

 

  B.

CONTRACTOR agrees that Proprietary or Confidential Information shall be used
solely for the purpose of performing the Services required under this Agreement,
and further

 

2



--------------------------------------------------------------------------------

 

agrees that except as may strictly be required by CONTRACTOR’S obligations under
this Agreement, CONTRACTOR shall not reproduce, nor allow any third party to use
or reproduce, any Proprietary of Confidential Information or any documents or
other material containing Proprietary or Confidential information.

 

  C. All materials to which CONTRACTOR had access, or which were furnished or
otherwise made available to CONTRACTOR in connection with the Services performed
hereunder, shall be and remain the property of LMC. Upon expiration or
termination of this Agreement, or upon request of LMC, CONTRACTOR shall return
to LMC all such materials, documents and information, including any Proprietary
or Confidential Information and all reproductions thereof, then in CONTRACTOR’S
possession or control, and CONTRACTOR in connection with this Agreement in
accordance with specific instructions issued by LMC to CONTRACTOR, shall comply
with any instructions within five (5) days of receipt thereof.

 

8. LIABILITY

 

  A. LMC shall not be liable to CONTRACTOR for any loss, injury, damage, expense
or any liability whatsoever arising out of, or in connection with, the
performance of the services required by this Agreement.

 

  B. Each party shall be responsible to the other for any costs or expenses
including attorney’s fees, all expenses of litigation and/or settlement, and
court costs, arising from the default of such party, its officers, employees,
agents, suppliers, or subcontractors at any tier, in the performance of any of
its obligations under this Agreement.

 

9. GOVERNING LAW

This Agreement shall be governed by, subject to, and construed according to the
laws of the State of Maryland excluding its choice of law rules. CONTRACTOR
shall comply with all applicable Federal, state and local laws, orders and
regulations, as well as with all LMC policies, operating instructions, rules and
regulations applicable to the performance of this Agreement.

 

10. TERMINATION

 

  A. LMC may terminate this Agreement 1) if Section 10.C. of this Agreement
applies; 2) if CONTRACTOR is in default as described in Section 16 of this
Agreement; or 3) upon sixty (60) days advance written notice to CONTRACTOR of
LMC’s intent to terminate this Agreement.

 

  B. CONTRACTOR may not terminate this Agreement without LMC’s advance written
consent. LMC will not unreasonably withhold its written consent if CONTRACTOR’S
reason for termination is due to CONTRACTOR’S desire to accept employment that
is not otherwise in violation of CONTRACTOR’S Covenant not to Compete
obligations as set forth in Addendum A and which makes him unavailable or unable
to provide the Services called for in this Agreement.

 

  C. This Agreement shall terminate immediately and all payments due shall be
forfeited if, in rendering Services hereunder, improper payments are made,
unlawful conduct is engaged in, or any part of the fee or expenses payable under
this Agreement is used or an illegal purpose.

 

3



--------------------------------------------------------------------------------

  D. In the event the Agreement is terminated under any provisions herein,
CONTRACTOR shall not be required to repay any of the consideration already paid
under the Agreement to date.

 

11. SEVERABILITY

If any provision of this Agreement (including the provisions of Addendum A)
shall be held illegal or unenforceable, the remainder of the Agreement or the
application of any other provisions to the parties shall not be affected
thereby.

 

12. ACCEPTANCE OF CONTRACT/TERMS AND CONDITIONS

 

  A. This Agreement integrates, merges, and supersedes any prior offers,
negotiations, and agreements concerning the subject matter hereof and
constitutes the entire agreement between the Parties.

 

  B. CONTRACTOR’S acknowledgment, acceptance of payment, or commencement of
performance, shall constitute CONTRACTOR’S unqualified acceptance of this
Agreement.

 

  C. Additional or differing terms or conditions proposed by CONTRACTOR or
included in CONTRACTOR’S acknowledgement hereof are hereby objected to by LMC
and have no effect unless accepted in writing by LMC.

 

13. ASSIGNMENT

Any assignment of CONTRACTOR’S contract rights or delegation of duties shall be
void, unless prior written consent is given by LMC.

 

14. CONTRACT DIRECTION

 

  A. Only the LMC Senior Vice President, Human Resources or his designee has
authority to make changes in or amendments to this Agreement. Such changes or
amendments must be in writing.

 

  B. Except as otherwise provided herein, all notices to be furnished by the
CONTRACTOR shall be sent to the LMC Senior Vice President, Human Resources, with
a copy to the Contract Monitor identified in paragraph 1.B of this Agreement.

 

15. DEFAULT

 

  A. LMC, by written notice, may terminate this Agreement for default, in whole
or in part, if CONTRACTOR fails to comply with any of the terms of this
Agreement, fails to make progress as to endanger performance of this Agreement,
or fails to provide adequate assurance of future performance. CONTRACTOR shall
have ten (10) days (or such longer period as LMC may authorize in writing) to
cure any such failure after receipt of notice from LMC.

 

  B. LMC shall not be liable for any Services not accepted; however, LMC may
require CONTRACTOR to deliver to LMC any supplies and materials, manufacturing
materials, and manufacturing drawings that CONTRACTOR has specifically produced
or acquired for the terminated portion of this Agreement. LMC and CONTRACTOR
shall agree on the amount of payment for these other deliverables.

 

4



--------------------------------------------------------------------------------

  C. CONTRACTOR shall continue all Services not terminated.

 

16. DISPUTES

All disputes under this Agreement which are not disposed of by mutual agreement
may be decided by recourse to an action at law or in equity. Until final
resolution of any dispute hereunder, CONTRACTOR shall diligently proceed with
the performance of this Agreement as directed by LMC.

 

17. GRATUITIES/KICKBACKS

No gratuities (in the form of entertainment, gifts or otherwise) or kickbacks
shall be offered or given by CONTRACTOR, to any employee of LMC with a view
toward securing favorable treatment as a supplier.

 

18. INTELLECTUAL PROPERTY

 

  A. CONTRACTOR agrees that LMC shall be the owner of all inventions,
technology, designs, works of authorship, mask works, technical information,
computer software, business information and other information conceived,
developed or otherwise generated in the performance of this Agreement by or on
behalf of CONTRACTOR. CONTRACTOR hereby assigns and agrees to assign all right,
title and interest in the foregoing to LMC, including without limitation all
copyrights, patent rights and other intellectual property rights therein and
further agrees to execute, at LMC’S request and expense, all documentation
necessary to perfect title therein in LMC. CONTRACTOR agrees that it will
maintain and disclose to LMC written records of, and otherwise provide LMC with
full access to, the subject matter covered by this Agreement and that all such
subject matter will be deemed Proprietary or Confidential Information of LMC and
subject to the protection provisions of the paragraph 7 of this Agreement.
CONTRACTOR agrees to assist LMC, at LMC’S request and expense, in every
reasonable way, in obtaining, maintaining, and enforcing patent and other
intellectual property protection on the subject matter covered by this Clause.

 

  B. CONTRACTOR warrants that the Services performed and delivered under this
Agreement will not infringe or otherwise violate the intellectual property
rights of any third party in the United States or any foreign country.
CONTRACTOR agrees to defend, indemnity and hold harmless LMC and its customers
from and against any claims, damages, losses costs an expenses, including
reasonable attorney’s fees, arising out of any action by a third party that is
based upon a claim that the Services performed or delivered under this Agreement
infringes or otherwise violates the intellectual property rights of any person
or entity.

 

19. RELEASE OF INFORMATION

Except as required by law, no public release of any information, or confirmation
or denial of same, with respect to this Agreement or the subject matter hereof,
will be made by CONTRACTOR without the prior written approval of LMC.

 

21. TIMELY PERFORMANCE

 

  A. CONTRACTOR’S timely performance is a critical element of this Agreement.

 

  B. If CONTRACTOR becomes aware of difficulty in performing the Services,
CONTRACTOR shall timely notify LMC, in writing, giving pertinent details. This
notification shall not change any delivery schedule.

 

5



--------------------------------------------------------------------------------

22. WAIVER, APPROVAL, AND REMEDIES

 

  A. Failure by LMC to enforce any of the provision(s) of this Agreement shall
not be construed as a waiver of the requirement(s) of such provision(s), or as a
waiver of the right of LMC thereafter to enforce each and every such
provision(s).

 

  B. LMC’S approval of documents shall not relieve CONTRACTOR from complying
with any requirements of this Agreement.

 

  C. The rights and remedies of LMC in this Agreement are cumulative and in
addition to any other rights and remedies provided by law or in equity.

 

23. AMENDMENTS AND NOTICE

 

  A. Sole authority to make changes in or amendments to this Agreement on behalf
of LMC rests with the Senior Vice President, Human Resources, and no direction
shall be valid unless in writing.

 

  B. All notices by LMC or CONTRACTOR shall be given in writing by mail or fax
to the following locations:

 

Lockheed Martin Corporation    Anthony Gerard Van Schaick 6801 Rockledge Drive
MP 200-11    Bethesda, MD 20817    Attn: Kenneth J. Disken   

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

LOCKHEED MARTIN CORPORATION       CONTRACTOR

/s/ Kenneth J. Disken

     

/s/ Anthony G. Van Schaick

Signature       Signature Kenneth J. Disken       Anthony G. Van Schaick Senior
Vice President, Human Resources       March 27, 2006       March 29, 2006 Date
      Date

 

6



--------------------------------------------------------------------------------

Receipt and Acknowledgment

I acknowledge that I have received my personal copy of Setting the Standard, the
Lockheed Martin Code of Ethics and Business Conduct. I understand that each
Lockheed Martin employee, agent, consultant, or representative is responsible
for knowing and adhering to the principles and standards of the Code.

 

Signature  

/s/ Anthony G. Van Schaick

Printed Name   Anthony G. Van Schaick Date   March 29, 2006

 

7



--------------------------------------------------------------------------------

LOCKHEED MARTIN LOGO

Independent Contractor’s Activity Report

Independent Contractor: Attach invoices to this Activity Report and send to the
Agreement Monitor

Agreement Monitor: Put the department charge number on the invoices. If
acceptable, sign this Report and send with invoices to Accounts Payable

 

 

Name of Independent Contractor (If a business organization, also identify
individual[s] who performed services)

 

      

Agreement start date

 

 

   Agreement end date

  Describe the nature of and time expended (in days or hours) performing
activities, including dates, purpose, persons visited, and subject matter
discussed during meetings. If any reports were delivered to Lockheed Martin in
connection with these activities, name the individual(s) to whom reports were
delivered                        Reports delivered to                          
                                                                               
Reimbursable costs: In accordance with the Agreement, Independent Contractor
shall submit receipts and explanations for any of the following expenditures in
excess of $25.00: authorized travel expenses (incurred at locations other than
Contractor’s office) including expenditures for hotels, meals, air or rail fare,
taxis, and car rental; and, when appropriate, applicable local expenditures such
as business meetings/meals, mileage for use of personal automobile, parking,
toll fees, and telephone   Approval for payment: I have reviewed this Activity
Report and affirm that value has been received for work performed by the
Independent Contractor. Accordingly, I authorize payment to the Independent
Contractor for services rendered on behalf of Lockheed Martin  

Agreement Monitor Signature

               Printed name                        Date        

Corporate Staff Form CS-10-3 (October 2003)



--------------------------------------------------------------------------------

Addendum A

None.